Citation Nr: 0615416	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the period beginning May 1, 2002 for the veteran's 
service-connected residuals of left true vocal cord 
carcinoma.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from April 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by which the RO granted 
service connection for carcinoma of the left true vocal cord 
to which it assigned a 100 percent evaluation effective 
January 1, 2002 and a 10 percent evaluation from May 1, 2002.  
The veteran contends that an increased rating for the period 
commencing May 1, 2002 is warranted.

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in April 2004.  See 38 C.F.R. § 
20.704(e) (2005).  Accordingly, the Board will proceed with 
consideration of the claim based on the evidence of record, 
as he has requested.


FINDING OF FACT

The veteran's service-connected residuals of left true vocal 
cord carcinoma are manifested by hoarseness, an inability to 
talk for extended periods, an occasionally sore throat, and 
dryness of the throat.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
residuals of left true vocal cord carcinoma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6819-6516 (2005).




REASONS AND BASE FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise claimants of VA benefits 
of the information and evidence not of record that is 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2005).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in an October 2001 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim of service connection for 
residuals of left true vocal cord carcinoma, and of what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim, and to describe or 
provide such evidence, effectively informing him to provide 
any additional relevant evidence.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Although the VCAA notice referred to above does not 
specifically address the evaluation that may be assigned in 
the appeal of an initial evaluation, it does provide notice 
regarding development of the evidence throughout the appeal 
period, specifically requesting any medical evidence relating 
to treatment of his service connected disability.  The 
veteran is not harmed by failing to remand the instant appeal 
for the purpose of notifying him that his service connected 
disability is evaluated on the basis of degree of disability 
shown by the evidence.  Such notice could not provide him 
with any additional opportunity to present relevant evidence 
because such evidence would be identical to evidence which he 
has already been notified that he should identify or submit, 
i.e., the evidence upon which the degree of disability is 
determined is the same evidence which has already been 
requested.  Further, the veteran has been provided two VA 
examinations and all relevant treatment records have been 
obtained.  Accordingly, any error in failing to notify the 
veteran regarding the degree of disability is harmless with 
respect to claim which is denied because of the above 
analysis and the issue of an effective date is moot.  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are satisfied or 
rendered moot in light of the above analysis and the Board's 
decision below.  In any event, the veteran has not contested 
the effective date assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.) (holding that due 
process concerns with respect to VCAA notice must be pled 
with specificity).  Therefore, the Board finds that to decide 
the appeal at this time would not be prejudicial to the 
veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file as are extensive private medical records and VA medical 
examination reports.  

The Board also has a duty to provide VA medical examinations 
and/or opinions under certain circumstances.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  The veteran 
has been afforded several VA medical examinations relevant to 
his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected residuals of left true vocal 
cord carcinoma have been rated 100 percent disabling 
effective January 1, 2002 and 10 percent disabling effective 
May 1, 2002 by the RO under the provisions of Diagnostic Code 
6819-6516.  38 C.F.R. §§ 4.20, 4.97.  The Board notes that 
previously, the veteran's disability was rated under 
Diagnostic Code 6516-6819.  The former characterization, 
namely 6819-6516, is the one expressed in the most recent 
rating sheets and it is, therefore, the diagnostic code that 
the Board will discuss herein.

The Board further notes that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

Malignant neoplasms of any part of the respiratory system are 
rated as 100 percent disabling for six months beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no recurrence or metastasis, 
the disability is rated based on residuals.  38 C.F.R. § 
4.97, Diagnostic Code 6819, Note.

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling. 38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on a biopsy.  38 C.F.R. § 4.97, DC 6516.

In July 2001, the veteran presented with a history of 
hoarseness.  Diagnostic procedures indicated that the left 
true vocal cord was edematous.  Biopsies revealed invasive 
differentiated keratinizing squamous cell carcinoma of the 
left true vocal cord.  In an August 2001 report, R.B. 
Hoskins, M.D., an oncologist, indicated that radiation 
therapy was scheduled to begin.

In a November 2001 progress note, L.H. Roh, M.D. indicated 
that the veteran had completed a six-week course of radiation 
therapy and that the quality of the veteran's voice was 
improving.  The veteran had no difficulty swallowing or 
breathing, and he reported very little throat discomfort.  He 
noted, however, that he experienced hoarseness when talking 
for extended periods.  

In January 2002, Dr. Roh found the veteran's oral cavity to 
be normal, and she made no specific findings pertinent to the 
left true vocal cord.  The veteran complained of intermittent 
hoarseness and some discomfort swallowing.  In February 2002, 
Dr. Roh was pleased with her examination of the veteran's 
left true vocal cord.  The veteran had no difficulty 
swallowing or breathing but indicated that he continued to be 
hoarse, especially after excessive talking.  In March 2002, 
the veteran complained of mild persistent hoarseness that was 
exacerbated by talking.  There was, however, difficulty 
breathing or talking.  Dr. Roh observed that the veteran's 
true vocal cords moved symmetrically.  In April 2002, the 
veteran voiced no complaints.  He could breathe and swallow 
without difficulty and the strength of his voice was strong 
unless he talked excessively.  Dr. Roh noted that the true 
vocal cords moved symmetrically and that they were relatively 
normal in appearance.

On May 2002 examination, the veteran reported no problems to 
Dr. Roh.  There was no throat discomfort or difficulty 
breathing or swallowing, and he was only hoarse after an 
extended day of talking.  Objectively, his ears, nose, and 
oral cavity were normal.  Examination of the larynx revealed 
normal true vocal cord mobility; redness and edema of the 
true vocal cords were improved.  

On June 2002 VA medical examination, the veteran complained 
of hoarseness.  He indicated that his job required extensive 
public speaking, and that he generally lost his voice by the 
afternoon when giving presentations.  For evening 
presentations, he refrained from speaking during the day in 
order to preserve his voice.  He indicated that before 
acquiring cancer, he did not require a microphone during 
speeches but that he now used a microphone to aid in public 
speaking.  The veteran complained of dryness in the throat 
and difficulty swallowing due to the dryness.  He drank water 
to alleviate the dryness.  He also complained that extensive 
speaking caused vocal cord soreness.  The examiner diagnosed 
invasive well-differentiated squamous cell carcinoma of the 
left true vocal cord requiring 60 radiation treatments with 
residual symptoms of throat dryness, difficulty swallowing 
due to dryness, intermittent vocal cord pain, chronic 
hoarseness, and intermittent laryngitis.

On December 2005 VA medical examination report, the examiner 
indicated that the veteran had received no therapy for his 
left true vocal cord after completing radiation treatment in 
2001.  The veteran reported that in recent years, he had 
decreased his speaking engagements by half due to hoarseness.  
Other than hoarseness, the veteran reported trouble 
swallowing about half the time and occasional trouble eating 
due to a sore throat.  Objectively, the examiner noted that 
the veteran's throat was within normal limits except for the 
obvious moderately severe hoarseness evident on examination.  
The examiner diagnosed status post radiation therapy for left 
true vocal cord cancer.

December 2005 pulmonary function tests revealed borderline 
airflow obstruction.  The Board notes that this manifestation 
has not been attributed to the veteran's service-connected 
disability.  

The Board initially observes that the RO assigned an 
effective date of January 1, 2002 for the 100 percent rating.  
The Board notes that the veteran was granted service 
connection for his vocal cord cancer based on the fact that 
respiratory cancers were subject to presumptive service 
connection for veteran's who served in Vietnam during the 
Vietnam era.  See generally 38 C.F.R. §§ 3.307, 3.309 (2005).  
The RO made the 10 percent evaluation effective May 1, 2002, 
as that was six months after the termination of radiation 
therapy.  The Board notes that radiation therapy was the only 
treatment that the veteran received for his left true vocal 
cord cancer, and the Board, therefore, need not consider 
whether to extend the 100 percent rating beyond May 1, 2002.

In addition, the Board concludes that a 30 percent evaluation 
is not warranted under Diagnostic Code 6516 because while the 
veteran does undisputedly experience hoarseness, there is no 
evidence of thickening, nodules, polyps, submucous 
infiltration, or premalignant changes of the left true vocal 
cord.  Absent such manifestations, an evaluation of 30 
percent under Diagnostic Code 6516 is simply inapplicable.  
38 C.F.R. § 4.97.

The Board observes that Diagnostic Code 6515 is inapplicable 
herein because the veteran does not suffer from laryngitis 
that is tubercular in origin.  Id.  Diagnostic Code 6518 is 
not for application herein because it concerns total 
laryngectomies.  Id.  Diagnostic Code 6519, governing 
complete organic aphonia, is not relevant to the veteran's 
situation because he does not suffer from a constant 
inability to communicate by speech or from a constant 
inability to speak above a whisper.  Id.  Finally, Diagnostic 
Code 6520 is not one appropriately applied herein because it 
deals with stenosis of the larynx, which has not been found 
in the veteran's case.

The Board notes that the veteran's service-connected 
residuals of left true vocal cord carcinoma appear to have 
remained rather steady during the appellate period, and no 
more than a 10 percent evaluation is warranted at any time 
after May 1, 2002.  See Fenderson, supra.  

As evident from the discussion herein, consideration has been 
given to the potential application of various provisions of 
38 C.F.R. Parts 3 and 4 (2004) whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of service-connected residuals of left true vocal cord 
carcinoma not contemplated in the currently assigned 10 
percent rating permitted under the Schedule.

The Board further concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The Board recognizes that the 
veteran's hoarseness has compelled him to modify his work 
duties.  However, the veteran has not had any recurrences of 
left true vocal cord carcinoma and does not appear to have 
faced any periods of unemployment or hospitalization as a 
result of his service-connected disability.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


